Notice of Pre-AIA  or AIA  Status
1.	The present application 16/449,693, filed on 06/24/2019, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7 are pending in this application. 

Drawings
2.	The drawings received on 06/24/2019 are accepted by the Examiner.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 06/25/2019, 11/04/2019, 07/15/2020 and 11/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant’s claim for continuation of Application 15/954, 299, which filed on 04/27/2018.

Review under 35 USC § 101
5.	Claims 1-7 are directed to a method have been reviewed.  Claims 1-7 are appeared to be in one of the statutory categories [e.g. a Process].  The process is a method of searching ontologies for an entity in a data processing system comprises at least one processor configured to retrieve information for an initial entity including different ontologies to which the initial entity belongs; determine entities within the different ontologies; and present the determined entities and different ontologies on a user interface to enable traversal of the different ontologies for viewing of the determined entities.  Claims 1-7 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore claims 1-7 are qualified as eligible subject Matter under 35 USC 101. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
The claims 1-7 are provisionally rejected on the grounds of nonstatutory double patenting of the claims 8-14 of copending Application No. 15/964,299. Although the conflicting claims are not identical, they are not patentably distinct from each other because:


Co-pending Application: US 15/964,299
Instant  Application: 16/449,693

8.  A system for accessing faceted information using ontologies, the system comprising at least one processor configured to: 



retrieve information for an initial entity including different ontologies to which    the initial entity belongs; determine entities within the different ontologies;  and present the determined entities     
9. The system of claim 8, wherein the at least one processor is further configured to: determine entities within the different ontologies similar to the initial entity. 
10. The system of claim 8, wherein the at least one processor is further configured to: identify relationships for the initial entity based on relationships of the similar entities to other entities. 
11. The system of claim 8, wherein the at least one processor is further configured to: determine entities co-occurring with the initial or determined entities within a common document; and filter the co-occurring entities based on ontologies of the co-occurring entities. 
12. The system of claim 8, wherein the at least one processor is further configured to: filter documents containing the initial or determined entities based on ontologies of those entities. 
13. The system of claim 8, wherein the at least one processor is further configured to: 
select a determined entity and retrieve information for the determined entity including different ontologies to which the determined entity belongs; 
determine co-occurring entities within    the different ontologies with respect to the determined entity; and present the co-occurring entities and different ontologies on a user interface to enable selection of another determined entity from the co-occurring entities. 
14. The system of claim 13, wherein the at least one processor is further configured to repeat selecting, determining and presenting three or more times. 










 


2. The method of claim 1, further comprising: determining entities within the different ontologies similar to the initial entity. 
3. The method of claim 2, further comprising: identifying relationships for the initial entity based on relationships of the similar entities to other entities. 
4. The method of claim 1, further comprising: 
determining entities co-occurring with the initial or determined entities within a common document; and filtering the co-occurring entities based on ontologies of the co-occurring entities. 
5. The method of claim 1, further comprising:                                    filtering documents containing the initial or determined entities based on ontologies of those entities. 
6. The method of claim 1, further comprising traversing ontologies and entities in a recursive manner, by repeating the process of: selecting a determined entity and retrieving information for the determined entity including different ontologies to which the determined entity belongs; determining co-occurring entities within the different ontologies with respect to the determined entity; and presenting the co-occurring entities and different ontologies on a user interface to enable selection of another determined entity from the co-occurring entities. 
7. The method of claim 6, wherein the method is repeated three or more times. 





This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hsiao et al. (US 2011/0264649 A1), hereinafter Hsiao.
Referring to claim 1, Hsiao discloses a method of searching ontologies for an entity (See para. [0062], a method allows a user to search ontology concepts that were annotated to documents containing the user submitted search terms) in a data processing system comprising at least one processor (See para. [0157] and para. [0159], using multiple processors or a single processor) and at least one memory (See para. [0159], the system contains read-only memory or a random access memory or both), the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to search ontologies (See para. [0148] and Figures 6A, 6B, a semantic annotation system includes a user interface for a knowledge factory which provides flexible and effective visualization for multiple ontologies), the method comprising: 
retrieving information for an initial entity including different ontologies to which the initial entity belongs (See para. [0062], user submits query terms “I.M.PEI and Museum”, retrieving different ontologies associated with the query terms “Architect”, “Architecture”, “Arts” and etc.);
 determining entities within the different ontologies (See para. [0062], para.[0097] , [0098], para. [0104]-para. [0108] and Figure 5B, determining terms/ontology elements of given ontology co-occurrence with query terms within network documents); and 
presenting the determined entities and different ontologies on a user interface to enable traversal of the different ontologies for viewing of the determined entities (See para [0062], para. [0097], para. [0098], para. [0104]-para. [0108], para. [0149], para. [0150] and Figure 6A, 6B, present ontology elements of associated ontologies for effective visualization).
As to claim 2, Hsiao discloses determining entities within the different ontologies similar to the initial entity (See para. [0062], user submits query terms “I.M.PEI and Museum”, retrieving different ontologies associated with the query terms “Architect”, “Architecture”, “Arts” and etc.). 
As to claim 3, Hsiao discloses identifying relationships for the initial entity based on relationships of the similar entities to other entities (See para. [0062], for the term "I.M.Pei", can be the following ontology concepts associated with it: Architect, Architecture, Modernity, Chinese. For the term "Museum", the following ontology concepts associated with it can be found: Architecture, Arts. The system can then sort the concepts, resulting in: Architecture (2), Architect (1), Modernity (1), Chinese (1), Arts (1). Then the system can use "I.M.Pei", "Museum", and "Architecture" as search terms to search the knowledge base, then the system can aggregate the search results, presenting them to the user in the order according to their relevancy score). 
As to claim 5, Hsiao discloses filtering documents containing the initial or determined entities based on ontologies of those entities (See para. [0081] and Figures 4B and 4C, after a user has changed the view point and selected the learning pathway, a updated pathway 408 is presented in the display area allow the user to follow a specified path through the information space, the dataset is corresponding to the selected viewpoint an learning pathway).
As to claim 6, Hsiao discloses traversing ontologies and entities in a recursive manner, by repeating the process of (See [0063] and Figures 4A, 4B the adaptively system 360 can allow a given universe of content to dynamically organize, multiple times according to user needs, interests and knowledge levels): selecting a determined entity and retrieving information for the selected entity including different ontologies to which the selected entity belongs (See para [0062], para. [0097], para. [0098], para. [0104]-para. [0108], para. [0149], para. [0150] and Figure 6A, 6B, the user is allow to select a given event, date, person, place, time, keywords, descriptive text and title and as well as content which represented by ontologies that embody principles of discrimination and/or relationship);
determining co-occurring entities within the different ontologies with respect to the determined entity and presenting the co-occurring entities and different ontologies on a user interface to enable selecting of another determined entity from the co-occurring entities  (See para. [0062], para.[0097] , [0098], para. [0104]-para. [0108] and Figure 5B, determining terms/ontology elements of given ontology co-occurrence with query terms within network documents, also note in para. [0071], para.[0081], para. [0136], para. [0137] and Figures 4A-4E, by selecting a parent node, a thumbnail description of the node’s content can be made to appear in a small information box closely associated with the node, by double left-clicking a node, its associated content can be presented in the detained display area, by single right-clicking, the same parent node, its child nodes can be displayed within the display area.  Organizing and presents content as shown in Figures 4A, 4B allows user to explore information space without losing the contextual information between nodes, relevant information or entities are clustered together, for example, suppose the user submits query terms: I.M.Pei and Museum. Ontology concepts that were annotated to documents containing the search terms can be found. The results of this search, for the term "I.M.Pei", can be the following ontology concepts associated with it: Architect, Architecture, Modernity, Chinese. For the term "Museum", the following ontology concepts associated with it can be found: Architecture, Arts. The system can then sort the concepts, resulting in: Architecture (2), Architect (1), Modernity (1), Chinese (1), Arts (1). Then the system can use "I.M.Pei", "Museum", and "Architecture" as search terms to search the knowledge base. Then the system can use "I.M.Pei", "Museum", and "Architect" as search terms to search the knowledge base. Then the system can use "I.M.Pei", "Museum", and "Modernity" as search terms to search the knowledge base. Then the system can use "I.M.Pei", "Museum", and "Chinese" as search terms to search the knowledge base. Then the system can use "I.M.Pei", "Museum", and "Arts" as search terms to search the knowledge base. Then the system can aggregate the search results, presenting them to the user in the order according to their relevancy score.).
As to claim 7, Hsiao discloses the method is repeated three or more times (See [0063] and Figures 4A, 4B the adaptively system 360 can allow a given universe of content to dynamically organize, multiple times according to user needs, interests and knowledge levels)). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by Hsiao (US 2011/0264649 A1) and in view of Stergiou et al. (US 2010/0211534 A1), hereinafter Stergiou.
As to claim 4, Hsiao discloses filter the co-occurring entities based on ontologies of the co-occurring entities (See para. [0009] and para. [0129] and Figure 5D, reducing or filtering N dimensional information space in X dimensional space using co-relation analysis corresponding to ontologies). 
Hsiao discloses determine entities within the different ontologies co-occurring with the initial entity within documents but does not explicitly disclose determine entities within the different ontologies co-occurring with the initial entity within a single common document.  
However, Stergiou discloses determine entities within the different ontologies co-occurring with the initial entity within a single common document (See para. [0016], para. [0018], para. [0042], [0045] and para. [0067], determine and calculate the number of co-occurrences of terms in a given co-occurrence context such as a document, for any given terms as input, the system outputs one or more dictionary terms related to the input terms in relation to the that the ontology addresses, also note in para. [0024], storing a record includes an index, an inverted index and ontologies. The index includes index lists for a document indicates the terms found in the document. The Inverted index includes inverted index lists where an inverted index list for a term indicates the document that include the word).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the determine step of the Hsiao’s system to determine entities co-occurring within documents to a single common document since a document is merely a collection of terms, and can be in many forms. Skilled artisan would have been motivated to determine entities co-occurring with the initial entity within a common document taught by Stergiou in the Hsiao system in order to facilitate finding relevant information (See Stergiou, para. [0003], para. [0013] and para. [0014]) In addition, both of the references (Stergiou and Hsiao) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data ontologies. This close relation between both of the references highly suggests an expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Daggett et al. (US 2016/0103912 A1) disclose a computing device can receive data from data sources. The computing device can generate a data frame that includes data items based on the received data. The computing device can determine a data ontology, where the data ontology can include datanodes. The computing device can determine data pins which include a first data pin. The first data pin can include a first reference and a second reference. The first reference can refer to a first data item in the data frame and the second reference can refer to a first datanode of the plurality of datanodes. The first datanode can be related to the first data item. The computing device can obtain data for the first data item at the first datanode via the first data pin and then can provide a representation of the data ontology. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/            Primary Examiner, Art Unit 2153